By the constitution, the Supreme Court is a court alone for the trial and correction of errors from the superior courts and from the city courts, and can sit for no purpose but for the trial and determination of writs of error from these courts. It follows that it has no jurisdiction to grant or issue a writ of mandamus to compel a judge of the superior court to approve a brief of evidence presented to him in connection with a motion for a new trial pending in that court. Whilst the Supreme Court may aid a party by the writ of mandamus to bring his case from the superior court to this court, it cannot aid him to take any step in the superior court in a case pending in that court and in which no writ of error has been sued out or applied for. When the question is duly presented by writ of error, the Supreme Court can affirm or reverse a decision approving or refusing to approve a brief of evidence.
Writ of mandamus denied.